Citation Nr: 0918181	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to service connection for a right shoulder 
disability.

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2000 
and from January to February 2004, with additional service in 
the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, in pertinent part denied service 
connection for a right shoulder disorder and neck pain.

The Veteran testified before the undersigned Veterans' Law 
Judge at a videoconference hearing in April 2006.  A 
transcript of that hearing is of record.

On the date of the videoconference hearing, subsequent to 
issuance of the supplemental statement of the case (SSOC), VA 
received medical evidence pertinent to the appeal.  The 
Veteran waived RO consideration of this evidence at the 
videoconference hearing.  See 38 C.F.R. § 20.1304 (2006).

This case was remanded by the Board in July 2007 for further 
development.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that a right 
shoulder disability is causally related to the Veteran's 
military service.

2.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that his neck 
disability is causally related to his military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, a right shoulder disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, a neck disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran contends that his current right shoulder 
disability and neck disability are related to his active 
military service.  In an April 2006 videoconference hearing 
before the Board, the Veteran testified that, as a tank 
driver, his job duties in service included heaving loading 
onto trucks.  He reported having to lift about 50 to 100 
pounds.  The Veteran's representative also testified that 
degenerative disc disease of the cervical spine was diagnosed 
within a year of his active service.  Finally, the Veteran 
testified that his private chiropractor related his right 
shoulder disability to a time frame that coincided with his 
service, although he did not specifically relate this 
disability to his active service.  

The Veteran's DD form 214 from his first period of service, 
from May 1997 to May 2000, indicates that his military 
occupational specialty (MOS) in service was that of a 19K10 
K4 M1 Armor Crewman.

The Board notes that while May 2004 rating decision described 
the evidence considered in adjudicating the Veteran's claims 
as service medical records from March 22, 1977 to January 18, 
2002 and from February 23, 2000 to March 7, 2004, a review of 
the record reveals that only service treatment records from 
the first period of active duty service have been associated 
with the claims file.  The separation examination for this 
period of active service is also not of record.  The Board 
observes that the service treatment reports of record are 
absent of any findings of a shoulder or neck condition.  

The May 2004 rating decision referred to service treatment 
records regarding right shoulder pain, specifically, a 
February 2000 Report of Medical History and Annual Medical 
Certifications dated March 2001, November 2003, and December 
2003, however, these reports are not currently of record.  

The Board remanded this case to the RO in July 2007, to 
search for all of the Veteran's service treatment records 
that were not associated with the record, however, no such 
records were able to be located.  In this case, the Board 
finds that, in accordance with the May 2004 rating decision, 
there were findings of shoulder pain in service and within a 
year after service as the February 2000 Report of Medical 
History contains an entry of "shoulder popping and pain at 
night and in the morning" and the March 2001 Annual Medical 
Certification notes a report of "shoulder pain."

VA outpatient treatment reports from March 2001 to May 2008 
reflect the Veteran was variously treated for and diagnosed 
with right shoulder and neck conditions including: chronic 
right shoulder and neck pain, characterized as myofascial in 
nature, right shoulder instability, scapular instability, 
multi-directional shoulder instability, bilateral shoulder 
impingement predisposition secondary to scapulothoracic 
instability, glenohumeral impingement, mild acromioclavicular 
joint osteoarthritis, right shoulder strain, possible issues 
with cervicalgia and minimal degenerative disc disease in the 
distal cervical spine.  The earliest record of treatment for 
right shoulder and neck problems was in November 2001.  
Degenerative disc disease of the cervical spine was initially 
diagnosed in a November 2001 Magnetic Resonance Imaging (MRI) 
report and osteoarthritis of the right shoulder was initially 
diagnosed in an April 2005 MRI.  In November 2001, the 
Veteran reported problems with the neck and shoulders over 
the last year with right shoulder pain beginning in the 
military in 1998 and neck pain beginning more recently.  He 
also reported having shoulder and upper neck pain for four 
and a half years in July 2002, having right shoulder pain for 
seven years in November 2003 and having right shoulder and 
neck pain for the past five years in March 2008.  VA 
outpatient treatment reports reflect that the Veteran 
underwent physical therapy for his right shoulder and neck 
problems from November 2001 and continuing into 2008.

Private medical records from January 2006 and August 2007 
reflect that the Veteran was treated for middle back pain 
radiating into the lower neck, upper back pain, a chronic 
rotator cuff injury and right shoulder pain.  In the January 
2006 private report, the Veteran's chiropractor stated that 
the Veteran presented with complaints of middle back pain, 
extending to the low neck, and right shoulder pain, that were 
the result of wear and tear in the military.  The pertinent 
diagnoses were a moderate sprain/strain of the thoracic spine 
and associated musculature and chronic infraspinatus and 
supraspinatus tendonitis.  While this record of treatment 
suggests that the Veteran's current right shoulder and neck 
conditions may be related to service, it was not clear 
whether this is the chiropractor's opinion or simply a 
recording of the Veteran's reported history.

In a June 2008 VA examination, the Veteran was diagnosed with 
early degenerative disc disease of the cervical spine and 
mild acromioclavicular osteoarthritis in the right shoulder.  
The examiner concluded, based upon a review of the claims 
file and service treatment records, that that he was unable 
to find evidence in the Veteran's service treatment records 
indicating that he was examined and treated for shoulder and 
neck pain.  However, the examiner did find the Veteran 
credible and believed that in all likelihood, he did have 
complaints of shoulder and neck pain while on active duty and 
that these complaints were treated with ibuprophen.  The 
examiner qualified this statement by adding that these 
conclusions were premised upon the assumption that the 
Veteran's history was accurate.  

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's right shoulder 
and neck disabilities constitute chronic diseases which began 
in service and now continue to be symptomatic.  

With respect to the Veteran's right shoulder disability, the 
objective medical evidence of record reflects the Veteran is 
currently diagnosed with a right shoulder disability, 
including right shoulder impingement, instability and mild 
acromioclavicular osteoarthritis.  In addition, the Board 
finds that shoulder pain was reported during active service 
in February 2000 and within a year of separation from service 
in March 2001.  The earliest record of treatment for right 
shoulder problems following active service was in March 2001, 
within a year of active service, and later in November 2001, 
approximately within one and a half years of active service.  
In November 2001, the Veteran reported having problems with 
the shoulders over the last year, thereby indicating such 
problems had manifested within 5 months of his separation 
from active service.  While the Veteran also reported in July 
2002, November 2003 and March 2008 that right shoulder pain 
began at different times, the objective medical evidence of 
record reflects that he complained of and was treated for 
right shoulder problems in February 2000, March 2001 and from 
November 2001 to May 2008, thus, supporting his claims that 
he was treated for right shoulder problems in service and 
thereafter.  Finally, the June 2008 VA examiner concluded 
that he believed in all likelihood, that the Veteran did have 
complaints of shoulder and neck pain while on active duty.  

The Board finds that the objective medical evidence of record 
supports the Veteran's lay statements of a continuity of 
symptoms during and following his active duty.  On balance, 
there is evidence of a continuity of symptomatology during 
the Veteran's active service and following service.  Thus, 
resolving all reasonable doubt in favor of the Veteran, 
service connection for a right shoulder disability is 
warranted.  38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to the Veteran's neck disability, the objective 
medical evidence of record reflects the Veteran is currently 
diagnosed with early degenerative disc disease of the 
cervical spine.  The Board finds that while there are 
findings of a neck condition in service, the Veteran's MOS of 
an Armor Crewman lends support to his statements regarding 
heavy lifting while operating a tank in service.  The 
objective medical evidence of record demonstrates that the 
Veteran was first treated for neck problems and diagnosed 
with early degenerative disc disease of the cervical spine in 
November 2001, approximately within one and a half years 
after his separation from service.  At this time the Veteran 
reported having problems with the neck over the last year, 
indicating such problems also manifested within 5 months of 
his separation from active service.  With respect to the 
Veteran's statements in July 2002 and March 2008, reporting 
that neck pain began at different times, the objective 
medical evidence of record clearly demonstrates that he was 
treated for neck pain for years prior to when he reported it 
began in March 2008.  Moreover, the July 2002 statements of 
having neck pain for the last four and a half years are 
consistent with the Veteran's statements that neck pain 
resulted from his active service.  Finally, as noted above, 
the June 2008 VA examiner believed in all likelihood, that 
the Veteran did have complaints of shoulder and neck pain 
while on active duty.  

The Board finds that the objective medical evidence of record 
supports the Veteran's lay statements of a continuity of 
symptoms during and following his active duty.  On balance, 
there is evidence of a continuity of symptomatology during 
the Veteran's active service and following service.  Thus, 
resolving all reasonable doubt in favor of the Veteran, 
service connection for a neck disability is warranted.  38 
C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right shoulder disability is 
granted.

Service connection for a neck disability is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


